IN THE UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF INDIANA

INDIANAPOLIS DIVISION
IN RE:
NASTASSJA MEI LIN MILES CASE NO: 19-07879-JJG-13
Debtor(s)

MOTION FOR SANCTIONS AGAINST CREDITOR CHECKSMART FOR
VIOLATION OF AUTOMATIC STAY

Comes now the Debtor, by counsel, and in support of this Motion for Rule
to Show Cause, states as follows:

1. That prior to the commencement of this case on October 23, 2019, the
debtor borrowed money form Checksmart, (hereinafter "Creditor"),

2. That Debtor's Chapter 13 case, 19-07978-JJG-13 was commenced by
the filing of his Voluntary Petition on October 23, 2019. That Defendant,
Checksmart, was duly scheduled as a creditor on Schedule F of Debtor's
Voluntary Petition. A copy of said Schedule is attached hereto and incorporated
by reference as Exhibit "A."

3. On or about October 24, 2019, the Clerk of this Court caused a written
notice of the commencement of this Chapter 13 case, and of the automatic stay
imposed by said filing to be mailed to Creditor at 9501 E Washington Street,
Indianapolis, IN 46229 . A copy of said notice is attached hereto and hereby
incorporated by reference as Exhibit "B."

4. That on October 25, 2019, Debtor spoke to a representative of Creditor
and advised that she was in a pending bankruptcy, and that funds should not be

processed for payment on this loan.

 

 
5. That despite having received the 341 meeting of creditors notice and
verbal notice that the case was pending, Creditor processed a payment from the
debtor for $682.50 on October 29, 2019. Proof of the processing is attached
hereto as Exhibit “C’.

WHEREFORE, the debtor respectfully prays that, after such notice and
hearing as it may deem fit, this Court enter an Order directing that Checksmart
show cause, if any it may have, why it should not be punished for its
contemptuous conduct in violating the automatic stay in this cause; that the
debtor be awarded actual damages, attorney fees and punitive damages; and for

all other relief just and proper in the premises.

/s/ Mark S. Zuckerberg
Mark S. Zuckerberg
Attorney for Debtor/Plaintiff

Mark S. Zuckerberg

Walton Legal Services, P.C.
5610 Crawfordsville Rd., #1200
Indianapolis, IN 46224

(317) 241-2900

(317) 241-2155 Fax
DarleneR@waltonlegal.net

 

 
CERTIFICATE OF SERVICE

| hereby certify that on November 24, 2019, a copy of the foregoing Motion
was filed electronically. Notice of this filing will be sent to the following parties
through the Court's Electronic Case Filing System. Parties may access this filing
through the Court's system.

Ann M. DeLaney ECFdelaney@trustee13.com, ecfdelaney@gmail.com
Dennis M Ostrowski _reimer.ecf@reimerlaw.com

U.S. Trustee —ustpregion10.in.ecf@usdoj.gov

Mark S. Zuckerberg Margaret@waltonlegal.net,
darlener@waltonlegal.net;brianr72379@notify.bestcase.com

| further certify that on November 24, 2019, a copy of the foregoing motion
was mailed by first-class, U.S. Mail, Certified postage prepaid, and properly
addressed to the following:

Checksmart

9501 E Washington Street

Indianapolis IN 46229

Attn: Highest Ranking Officer or Employee

Corporation Service Company
135 N. Pennsylvania St., Suite 1610
Indianapolis, IN 46204

/s/ Mark S. Zuckerberg
Mark S. Zuckerberg
Attorney for Debtor/Plaintiff

Mark S. Zuckerberg

Walton Legal Services, P.C.
5610 Crawfordsville Rd., #1200
Indianapolis, IN 46224

(317) 241-2900

(317) 241-2155 Fax
DarleneR@waltonlegal.net

 

 
Debtor 1 Nastassja Mei Lin Miles

 

 

Case number (it known)

 

: .

 

 

 

 

 

 

 

 

 

 

 

 

 

Software Copyright (c) 1996-2019 Best Case, LLC - www.beatcase.com

Exo & ” AN

Checksmart Last 4 digits of account number $682.00
Nonpriority Creditors Nama
9501 E Washington Street When was the debt Incurred? 9/24/49
Indianapolis, IN 46229
Number Street Cily State Zip Code As of the date you file, the claim Is; Check all that apply
Who Incurred the debt? Check one.
ME bebtor 1 only TZ Contingent
[J Debtor 2 only 01 Untiquidated
[1 Debtor 1 and Debtor 2 only Tl pisputed
1 Atleast one ‘of the debtors and another Type of NONPRIORITY unsacured clalm:
J check If this claim [s for a community 1 student loans
debt (Cl obtigations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
Mino [J Debts to pension or profit-sharing plans, and other simitar debts
C1 ves M other. Specify Payday Loan
49 Citi/Sears Last 4 digits of account number 2071 $13,759.00
Nonpriority Creditor’s Name OO
Opened 02/16 Last Active
Po Box 6217 When was the debt Incurred? 8/34/18
Sioux Falls, SD 57117
Number Sireet City State Zip Code: As of the date you file, the clalm is: Check all that apply
Who Incurred the debt? Check one.
Wi bebtor 4 only C1 contingent
EI debtor 2 only 1 unliquidated
1 Debter 4 and Debtor 2 only Oo Disputed
CO Atleast one of the debtors and another Type of NONPRIORITY tinsecured clalm:
(1 check if this claim is for a community C1 student loans
debt 1 obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? taport as priority claims
Bo 11 bebts to pansion or profit-sharing plans, and other similar dabts
C1 Yes Ml other. Specify Credit Card
4,1 ge
0 Citibank/Sears Last 4 digits of acedunt number 5924 $6,008.00
Nonpriority Creditors Name
Opened 02/16, Last Active
Po Box 6217 When was the debt incurred? 9/06/18
Sioux Falls, SD 57117
Number Street City State Zip Coda As of the date you fille, the claim Is: Chack all that apply
Who Incurred the debt? Check one,
ME Debtor 1 onty 1 contingent
OO Debtor 2 only TO unilquidated
C1 Debtor 1 and Debtor 2 only CO oisputed
CD Atieast one of tha debtors and another Typo of NONPRIORITY unsecured alalm:
(1 Check If this clatm is for a community 7 student toans
debt (1 obligations arising out of a separation agreement or divorce that you did nat
Is the claim subject to offset? Taport as prlority claims
Mino (1 pebts to penston or profit-sharing plans, and other similar dabts
C1 ves Ml other. Specify _Lawsuit/Charge Account
Officlal Form 106 E/F Schedule E/F: Creditors Who Have Unsecured Claims Page 4of 12
Best Case Bankruploy

 

 
 

Information to identify the case:

 

Debtor. Nastassja Mei Lin Miles Social Security number or ITIN: = XXxX-xx-2414
Name EIN, Jomo
United States Bankruptcy Court - Southern District of Indiana Date case fled in chapter 13: October 23, 2019

Casenumber. 19-07879-JJG-13

 

 

 

Official Form 3091
Notice of Chapter 13 Bankruptcy Case 12/2015

 

For the debtor listed above, a case has been filed under chapter 13 of the Bankruptcy Code. An order for relief has been
entered.

This notice has important information about the case for creditors, the debtor, and trustees, including information
about the meeting of creditors and deadlines. Read both pages carefully.

The filing of the case imposed an automatic stay against most collection activities. This means that creditors generally may not
take action to collect debts from the debtor, the debtor's property, or certain codebtors. For example, while the stay is in effect,
creditors cannot sue, garnish wages, assert a deficlency, repossess property, or otherwise try to collect from the debtor.
Creditors cannot demand repayment from the debtor by mail, phone, or otherwise. Creditors who violate the stay can be required
to pay actual and punitive damages and attorney's fees. Under certain circumstances, the stay may be limited to 30 days or not

exist at all, although the debtor can ask the court to extend or Impose a stay.

Confirmation of a chapter 13 plan may result in a discharge of debt. Creditors who assert that the debtor is not entitled to a
discharge under 11 U.S.C. § 1328()) must file a motion objecting to discharge within the deadlines specified in thls notice.
Creditors who want a debt excepted from discharge may be required to file a complaint by the same deadline. (See “Discharge

of debts" section for more Information.)

To protect your rights, consuilt an attorney. All documents filed in the case may be inspected at the bankruptcy clerk's office at
the address listed below or through PACER (Public Access to Court Electronic Records) at pacer.insb.uscourts.gov.

 

The staff of the bankruptcy clerk's office cannot give legal advice.

 

To help creditors correctly identify the debtor on this case, the debtor must submit a full Social Security or Individual
Taxpayer Identification Numbers, which may appear on a version of this notice. However, the full numbers must not

appear on any document filed with the court.

Do not file this notice with any proof of claim or other filing in the case, Do not Include more than the last four digits of
a Soélal Security or Individual Taxpayer Identification Number In any document, including attachments, that you file

with the court.

 

 

 

 

 

 

 

1, Debtor's full name Nastassja Mei Lin Miles
2. Other names None
(used in last 8 years)
3. Address 11857 Serenity Lane
Indianapolis, IN 46229
4, Debtor's attorney Mark S. Zuckerberg Contact info: 888-871-6259 or
Name and address 5610 Crawfordsville Rd. Ste. 1200 Margaret@waltonlegal.net
Indianapolis, IN 46224-3784
5, Bankruptcy trustee Ann M. DeLaney Contact info: 317-829-7360 or
Name and address Office of Ann M. Delaney AnnDelaney341@Trustee13.com
PO Box 441285
Indianapolis, IN 46244

 

For more information, see page 2 >

Official Form 3091 Notice of Chapter 13 Bankruptcy Case Page 1

ft \
Cuenvoce IS

 

 
Debtor Nastassja Mel Lin Miles

Case number 19-07878-JJG-13

 

6. Bankruptcy clerk's office
Documents In this case may be
filed at this address or
ecf.insb.uscourts.gov, You may
inspect all.records filed fn this
case at this office or
pacer insb.uscourts.gov.

United States Bankruptcy Court Open weekdays 8:30 AM ~ 4:30 PM ET
Southern District of [ndiana
46 E. Ohio St., Rm. 116 Contact info: 317-229-3800

Indianapolls, IN 46204

 

7, Meeting of creditors
The debtor must attend the
meeting to be questioned under
oath. Creditors may attend but
are not required to do so. if the
meeting Is continued or
adjourned to a later date, the
date will be-on the court docket.

December 4, 2019 at 01:30 PM EST Location:

; Rm. 4168 U.S, Courthouse
The debtor MUST provide picture Identification and 46 E. Ohio St.
proof of social security number to the trustee at the Indianapolis, IN 46204

meeting of creditors. Fallure to do so may result In the case
being ismnissed, Language Interpretation of the meeting of
creditors will be provided to the debtor at no cost through a
telephone interpreter service upon request made to the
trustee. These services may not be available al ali locations.

 

8. Deadlines
The bankruptcy clerk's office
must receive these documents
and any required filing fee by the
following deadlines.

Deadline to object to discharge or challenge

 

whether certain debts are dischargeable: February 3, 2020
You must file a complaint by the deadline: You must file a motion by the deadline:
*if144US.C.§ 523(a\(2) or (4) applies to your * if you assert that the debtor is not
claim and you seek to have it excepted from entitled to a discharge under 11 U.S.C.
discharge. § 1328(f.
Deadlines for filing proof of claim: For governmental units only:
A proof of clalm is a signed staternent describing April 20, 2020

a creditor's claim. instructions to obtain a proof a

claim form or to file electronically can be found at For all others:
www.insb.uscourts.govifiling_claims.html. A January 2, 2020
proof of claim form can also bé obtained from

any bankruptcy clerk's office.

If you do not file a proof of claim by the deadline, you might not be paid on your claim. To be
paid, you must file a proof of claim even if your claim is listed in the schedules that the debtor
iled.

Secured creditors retain rights in their collateral regardless of whether they file a proof of claim.
Filing a proof of claim submits the creditor to the jurisdiction of the bankruptcy court, with
consequences a lawyer can explain. For example, a secured creditor who files a proof of claim
may surrender important nonmonetary rights, including the right to a jury trial.

 

Objection to exemptions:

The law permits the debtor to keep certain property as exempt. If you believe the law does not
authorize an exemption claimed by the debtor, you may file an objection no later than 30 days
after the meeting of creditors concludes.

 

9. Filing of plan

The debtor has filed a plan. You will receive a separate notice with a copy of the plan.

 

10. Creditors with a foreign
address

If you are a creditor receiving a notice mailed to a foreign address, you may file a motion
asking the court to extend the deadlines in this notice. Consult an attorney familiar with United
States bankruptcy law if you have a question about your rights In this case.

 

41. Filing a chapter 13
bankruptcy case

Chapter 13 allows an individual with regular income and debts below a specified amount to
adjust debts according to a pian. A plan Is not effective unless the court confirms it. You may
object to confirmation of the plan and appear at the confirmation hearing. A copy of the plan, if
Not enclosed, will be sent to you later, and if the confirmation hearing Is not indicated on this
notice, you will be sent notice of the confirmation hearing. The debtor will remain in
possession of the property and may continue to operate the business unless the court orders
otherwise.

 

42. Discharge of debts

Confirmation of 4 chapter 13 plan may result in a discharge of debts, which may include all or
part of your debt. Unless the court orders otherwise, the discharge will not be effective until all
payments under the plan are made. A discharge means that creditors may never try to collect
the debt from the debtor except as provided in the plan. If 11 U.S.C. § 52 (a)(2) or (4) applies
to your claim and you séek to have it excepted from discharge, you must file a complaint and
pay the filing fee by the deadline. {f you assert that the debtor is not entitled to a discharge
under 11 U.S.C. § 1328(f}, you must file a motion by the deadline.

 

13. Exempt property

 

The law allows the debtor to keep certain property as exempt. Fully exempt property will not
be sold and distributed to creditors, even if the case is converted to chapter 7. The debtor
must file a list of property clalmed as exempt. You may inspect that list at the bankruptcy
clerk's office or pacer.Insb.uscourts.gov. If you belleve the law does not authorize an
exemption claimed by the debtor, you may file an objection no later than 30 days after the
meeting of creditors concludes.

 

 

Officlal Form 309]

Notice of Chapter 13 Bankruptcy Case Page 2

 

 

 
Notice Recipients

District/Off: 0756-1 User: admin Date. Created: 10/24/2019
Case: 19-07879-JIG—-13 Form ID: b309i Total: 31

Recipients submitted to the BNC (Bankruptcy Noticing Center) without an address:

15518017

Best Buy/cbna
TOTAL: i

Recipients submitted to the BNC (Bankruptcy Noticing Center):
b

ust
tr
aty

15518015
15518016
15518018
15518019
15518020
15518021
15518022
15518023
15518024
15518025
15518026
15518027
15518028
15518029
15518030
15518031
15518032
15518033
15518034
15518035
15518264
15518037
15518038
15518036
15518039
15518040

Nastassja Mei Lin Miles 11857 Serenity Lane _ Indianapolis, IN 46229

US. Trustee Office of U.S. Trustee 101 W. Ohio St.. Ste. L000 Indianapolis, IN 46204
Ann M., DeLaney Office of Ann M..Delaney PO Box 441285 Indianapolis, IN 46244
Mark 8, Zuckerberg Walton Legal Services, P.C. 5610 Crawfordsville Rd. Ste; 1200 Indianapolis,
IN 46224-3784

ADT Security Systems 1 Town Center Road _ Boca Raton, FL 33486

Astro Ransom 11857 Serenity Lane Indianapolis, IN 46229

Blitt & Gaines, PC 661 Glenn Ave Wheeling, IL 60090

Capital One Po Box 30281 Salt Lake City, UT 84130

Capital One Auto Finance _ Po Box, 259407 Plano, TX 75025

Chase Auto Finance P.o. Box 901003 Fort Worth, TX 76101

Checksmart 9501 E Washington Street Indianapolis, IN 46229

Citi/Sears Po Box 6217 Sioux Falls, SD 57117

Citibank/Sears Po Box 6217 Sioux Falls, SD 57117

Citicards Cbna Po Box 6217 Sioux Falls, SD 57117

Department of Education/Nelnet 3015 Parker Rd Aurora, CO 80014

Discover Financial Pob 15316 Wilmington, DE 19850

Eagle Finance 9747 E. Washington St., Indianapolis, IN 46229

First National Bank P.o. Box 3412 Omaha, NE 68197

Home Point Financial Corp 4849 Greenville Avenue Dallas, TX 75206

TUPUI 420 University Blvd Indianapolis, IN 46202

Kia Motors Finance | 10550 Talbert Ave Fountain Valley, CA 92708

Land Rover Financial Group P).O. Box 78232 Phoenix, AZ 85062

Sterling Jewelers, Inc. 375 Ghent Rd Akron, OH 44333

Td Auto Finance Po Box 9223 Farmington, MI 48333

US, Attorney's Office 10 W Market St Ste 2100 Indianapolis IN 46204-3048

US Bank/RMS CC Cb Disputes Saint Louis, MO 63166_

US Dept of Education Po Box 5609 Greenville, TX 75403

Us Bank Home Mortgage 4801 Frederica St Owensboro, KY 42301

Usaa Federal Savings Bahk 10750 Medermott San Antonio, TX 78288

Weltman Weinberg & Reis Co., LPA 525 Vine Street, Suite 800 Cincinnati, OH 45202

TOTAL: 30

 

 

 

 
11/6/2019 Check Details - chase.com

CHASE &

Printed from Chase Personal Online

_ Oct 29, 2019 9004
$682.50 so

Post date
Total

 

 

 

 

 

 

 

 

 

NETL AAEM CIEL RT At ROR RRL ADR EEUU PRIMI MERU UL OLS AtrL PNT (KT
Nastassja Miles UPMORGAN CHASE BANK, NA cnekne, 9004
11887 seranty (n
indanepobs, IN 46728 Date: 10/26/2019
(317) 400-6804
one Cheok$mart 682.50
SIX HUNDRED EIGHTY TWO DOLLARS AND FIFTY GENTS Dollare
Meme Authorized Signature
HOPLOOOOLOR OOOOO0TSALAT7AAS Fook ay

... ate wo ~« - ae wee ee ee ee me ~ waee wet eee ert meet ae en alte

  

‘EE Seounty teatures meluded Detuls an back

 

 

 

 

 

JPMorgan Chase Bank, N.A, Member FDIC ©2019 JPMorgan Chase & Co,

https://secure01a,chase.com/web/auth/dashboardi/dashboard/accounts/summaryldda;flyout=transactlonimageDetalls, 112859369,102670879059

Er nok i Cc.

Equal Opportunity Lender

- 4h

 

 

 
11/6/2019

Check Details - chase.com

CHASE &

Printed from Chase Personal Online

 

 

 

 

-$682 50 Oct 29, 2019 9004
, Post date Check #
Total

== '
Lo i i fp) "g | eg
fo ‘ z , Cc
i if i i = This check ts being negotiated as a4 { a
st FE 2 Z a part of a amall toan under IC 24: as \ | 1 oom
BOR Bre 4.8, and any holder of this check aa i
RB 4 = f g takes ft subject to the claims and ve im
pane sromagercoirr i
Beplaiiite & NGOSIER CHECK CASHING foo
eas | OF OHIO LTD LLC Fa
Es rt i fh #213, CENSED GHECK CASHER ae, | ‘
z fi a OAS [ go o¢ Tall! LOOKUP pene Lenn an ‘4
Beas qi ¢ ee « |
Fs dss a & x Sei )
Daag 5 s 1m '
Oo 33 4 | 3 { c ‘
od EEF wz of!

 

 

        

 

 

 

 

 

 

JPMorgan Chase Bank, N.A. Member FDIC

©2019 JPMorgan Chase & Ca,

Equal Opportunity Lender

hitpsi/secure01a.chase,comMveb/auth/dashboardi/dashboard/accaunts/summary/dda;flyout=transactiontmageDetails, 1 42859369,102670878059

WH

 

 

 
